                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    TERRY MCNEIL,                                        No. 4:15-CV-01243

                   Plaintiff,                            (Judge Brann)

          v.                                             (Magistrate Judge Saporito)

    GLOBAL TEL-LINK,

                   Defendant.

                                            ORDER

                                      DECEMBER 4, 2018

          On November 9, 2018, Magistrate Judge Joseph F. Saporito issued a Report

and Recommendation.1 Objections to this Report and Recommendation were due

by November 26, 2018, but none were received. This Court has reviewed the Report

and Recommendation and finds “no clear error on the face of the record.”2

          Therefore,     IT     IS   HEREBY       ORDERED           that   the    Report      and

Recommendation issued by Magistrate Judge Saporito, ECF No. 76, is ADOPTED

IN ITS ENTIRETY as follows:

     1.        Plaintiff’s Amended Complaint3 is DISMISSED WITH PREJUDICE.

     2.        Dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g).


1
     ECF No. 76.
2
     Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
3
     ECF Nos. 54, 55.
3.   Plaintiff’s request for class certification is DENIED.

4.   The Clerk of Court is directed to close this case.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
